 Case 2:20-cv-07227-DMG-SK Document 25 Filed 12/01/20 Page 1 of 4 Page ID #:78



1
                                                                      JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     CHROME HEARTS LLC, a Delaware            )   Case No.: CV 20-7227-DMG- (SKx)
12   Limited Liability Company,               )
                                              )   ORDER RE PERMANENT
13                                            )   INJUNCTION AND VOLUNTARY
                        Plaintiff,            )   DISMISSAL OF DEFENDANT MY
14                                            )   DAILY STYLES WITH PREJUDICE
                                              )   [24]
15               vs.                          )
                                              )
16   MY DAILY STYLES, an Unknown              )
     Business Entity; and DOES 1 10,          )
17   inclusive,                               )
                                              )
18                                            )
                        Defendants.           )
19
20
           WHEREAS, Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”)
21
     has filed a Complaint in this action charging, inter alia, Defendant My Daily Styles
22
     (“Defendant” or “MDS”) with trademark infringement, unfair competition and related
23
     common and state law claims arising from Defendant’s alleged unauthorized
24
     manufacture, production, distribution, advertisement, offering for sale, and/or sale of
25
     products bearing unauthorized reproductions of the Chrome Hearts Marks (attached
26
     hereto and incorporated herein as Exhibit A) (such products hereinafter referred to as
27
     “Accused Products”), an exemplar of the Accused Products being shown below:
28

                                                  1
                                                  [
 Case 2:20-cv-07227-DMG-SK Document 25 Filed 12/01/20 Page 2 of 4 Page ID #:79



1
2
3
4
5                                   Example of Accused Product

6
           WHEREAS, the parties have entered into a Settlement Agreement and Mutual
7
     Release to fully resolve all of the claims in this action among the parties;
8
           WHEREAS, without any admission of liability, Defendant My Daily Styles has
9
     consented to entry of a permanent injunction under the terms below, IT IS HEREBY
10
     ORDERED that:
11
           1.     Defendant and his agents, servants, employees and all entities and/or
12
     persons in active concert and participation with him are hereby permanently restrained
13
     and enjoined from infringing upon the Chrome Hearts Marks in Exhibit A, including,
14
     but not limited to:
15
                  a.       manufacturing, importing, advertising, marketing, promoting,
16
     supplying, distributing, offering for sale, or selling the Accused Products or any other
17
     products which bear the Chrome Hearts Marks and/or any marks confusingly similar
18
     thereto;
19
                  b.       engaging in any other activity constituting unfair competition with
20
     Chrome Hearts, or acts and practices that deceive consumers, the public, and/or trade,
21
     including without limitation, the use of designations and design elements used or
22
     owned by or associated with Chrome Hearts; and
23
                  c.       committing any other act which falsely represents or which has the
24
     effect of falsely representing that the goods and services of Defendant are licensed by,
25
     authorized by, offered by, produced by, sponsored by, or in any other way associated
26
     with Chrome Hearts.
27
           WHEREAS, Plaintiff and Defendant have further agreed as follows,
28


                                                   2
 Case 2:20-cv-07227-DMG-SK Document 25 Filed 12/01/20 Page 3 of 4 Page ID #:80



1          IT IS HEREBY FURTHER ORDERED that:
2          2.       This Court has jurisdiction over the parties herein and has jurisdiction
3    over the subject matter hereof pursuant to 15 U.S.C. § 1121.
4          3.       The Parties’ Stipulation to and entry of this Order shall serve to bind and
5    obligate the Parties hereto.
6          4.       Each Party shall bear their own attorneys’ fees and costs associated with
7    the present action with neither one to be deemed as the prevailing Party.
8          5.       The jurisdiction of this Court is retained for the purpose of enforcing or
9    modifying the Permanent Injunction granted by this Order.
10         6.       Except as provided for herein, Defendant and the above-captioned action
11   are hereby dismissed with prejudice.
12         7.       The Order to Show Cause dated November 17, 2020 is DISCHARGED.
13   [Doc. # 23.]
14   IT IS SO ORDERED.
15    DATED: December 1, 2020                      _________________________________
                                                   DOLLY M. GEE
16                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
 Case 2:20-cv-07227-DMG-SK Document 25 Filed 12/01/20 Page 4 of 4 Page ID #:81



1                                    EXHIBIT A
2
3
                  Mark                 U.S. Reg. No.         Relevant Goods
4                                                      Jewelry, Namely, Rings,
                                      3,605,860
5                                                      Earrings, Pendants,
                                                       Necklaces, Bracelets, Cuff
6                                                      Bracelets, Cuff Links, Watch
7                                                      Bracelets and Key Rings
                                                       Made of Precious Metals
8
           Chrome Hearts Cross
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           4
